DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to applicant’s Preliminary Amendment filed on 10/20/2020 and 05/18/2020. Claims 1, 2, 4-7, 9, 11-13, 15-17, 19 and 20 Currently, claims 1-20 are pending.

Information Disclosure Statement
	The information disclosure statement submitted on 10/11/2020, 03/23/2021, 09/16/2021 and 01/25/2021 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 1, the best art found during the examination process, Ouchi (US 20150085787 A1) and Kim (US 20170289921 A1), disclose a communication method, comprising: receiving a first indication information, wherein the first indication information indicates at least two values of first parameter relating to power control of an uplink data channels; and determining a power headroom in a first time element based on a second parameter; wherein the first time element is not used to transmit an uplink data channel, wherein the second parameter comprises at least one of the following: a nominal power, a path loss 
Therefore, claims 1-12 are allowed.

Consider claims 13 and 20, each contains similar allowable subject matters as indicated above; therefore, claims 13-20 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645